Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/29/21, with respect to the rejections of claims 1, 3, 4, 6-9,12-17 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of a new interpretation of fig. 3 of ‘587.

Allowable Subject Matter
Claims 21 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious a WDM device comprising, among other things, wherein the fifth WDM filter is positioned between the first axis and the second axis such that the optical signal path between the fourth WDM filter and the fifth WDM filter is smaller than the optical signal path between the first WDM filter and the second WDM filter.
The closest relevant prior art of record, Denis (U.S. Patent # 7,092,587 B1), teaches a fifth WDM filter (76 or any not numbers filters to the right of 76 including top right, fig. 3) that is either in the first axis or the second axis and not between the first and second axis as claimed. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 9 and 11 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denis (U.S. Patent # 7,092,587 B1).
	In Re claim 1, ‘587 teaches a wavelength-division multiplexing (WDM) device, comprising: a common port (78 or where 78 enters 50) for optical communication of a multiplexed signal; a first channel port (output of 72) for optical communication of a first signal of the multiplexed signal; a second channel port (output of 74) for optical communication of a second signal of the multiplexed signal; a third channel port (output of 52) for optical communication of a third signal of the multiplexed signal; a fourth channel port (output of 67) for optical communication of a fourth signal of the multiplexed signal; an optical signal path between the common port, the first channel port, the second channel port, the third channel port, and the fourth channel port (fig. 3); a first WDM filter (72) configured to pass the first signal and to reflect the second signal, the third signal, and the fourth signal, the optical signal path intersecting the first WDM filter at a first angle of incidence (AOI) (theta 1, col. 5, lines 5 – 31); a second WDM filter (74) configured to pass the second signal and reflect the third signal and the fourth signal, the optical signal path intersecting the second WDM filter at a second AOI (theta 1); a third WDM filter (52) configured to pass the third signal and to reflect the fourth signal, the optical signal path intersecting the third WDM filter at a third AOI (theta 1); a fourth WDM filter (67) configured to pass the fourth signal, the optical signal path intersecting the fourth WDM filter at a fourth AOI (theta 2); wherein the first WDM filter and the third WDM filter are aligned along a first axis (fig. 3); wherein the second WDM filter and the fourth WDM filter are aligned along a second axis that is parallel to and offset from the first axis (fig. 3); and wherein the fourth AOI is different than the third AOI (col. 5, lines 5 – 31).

	In Re claim 3, ‘587 teaches wherein the first AOI is equal to the second AOI and the third AOI (they are all theta 1, since 68 and 70 are parallel).

	In Re claim 4, ‘587 teaches wherein a filtering surface of the first WDM filter, a filtering surface of the second WDM filter, and a filtering surface of the third WDM filter are parallel (fig. 3 as they are parallel with each other).

	In Re claim 5, ‘587 teaches wherein a filtering surface of the fourth WDM filter and the filtering surface of the third WDM filter are non-parallel (they are not parallel with mirror 66).
		
	In Re claim 6, ‘587 teaches wherein the multiplexed signal further comprises a fifth signal and wherein the WDM device further comprises: a fifth channel port (output of 76) for optical communication of a fifth signal of the multiplexed signal; and a fifth WDM filter (76) configured to pass the fifth signal, the optical signal path intersecting the fifth WDM filter at a fifth AOI (theta 2);  wherein the fifth AOI is equal to the fourth AOL (theta 2, col. 5, lines 15 – 18).

	In Re claim 7, ‘587 teaches wherein a filtering surface of the fifth WDM filter and a filtering surface of the fourth WDM filter are parallel (fig. 3).

	In Re claim 8, ‘587 teaches wherein a portion of the optical signal path between the fourth WDM filter and the fifth WDM filter is smaller than a portion of the optical signal path between the first WDM filter and the second WDM filter (annotated below as exact location of portion is not defined). 
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    150
    464
    media_image1.png
    Greyscale

	In Re claim 9, ‘587 teaches wherein the multiplexed signal further comprises a sixth signal and wherein the WDM device further comprises: a sixth channel port (top right filter output, fig. 3) for optical communication of a sixth signal of the multiplexed signal; and a sixth WDM filter (top right filter) configured to pass the sixth signal, the optical signal path intersecting the sixth WDM filter at a sixth AOI (theta 3); wherein the sixth AOI is different than the fifth AOI (theta 2).

	In Re claim 11, ‘587 teaches wherein a filtering surface of the sixth WDM filter and a filtering surface of the fifth WDM filter are non-parallel (they are non-parallel with mirror 66 as it is at a non-parallel angle with respect to each of the claimed surfaces).
	
	In Re claim 12, ‘587 teaches wherein a portion of the optical signal path between the fifth WDM filter and the sixth WDM filter is smaller than a portion of the optical signal path between the first WDM filter and the second WDM filter (annotated in fig. above as exact location of portion is not defined). 

	In Re claim 13, ‘587 teaches wherein the multiplexed signal further comprises a seventh signal and wherein the WDM device further comprises: a seventh channel port (bottom right filter output) for optical communication of a seventh signal of the multiplexed signal; a seventh WDM filter (bottom right filter) configured to pass the seventh signal, the optical signal path intersecting the seventh WDM filter at a seventh AOI (theta 3); wherein the seventh AOI is equal to the sixth AOL (both are theta 3).

	In Re claim 14, ‘587 teaches wherein a filtering surface of the seventh WDM filter and a filtering surface of the sixth WDM filter are parallel (fig. 3).

	In Re claim 15, ‘587 teaches wherein a portion (annotated as far right box) of the optical signal path between the sixth WDM filter and the seventh WDM filter is smaller than a portion of the optical signal path between the first WDM filter and the second WDM filter. 

	In Re claim 16, ‘587 teaches wherein the second WDM filter, the fourth WDM filter, and the sixth WDM filter are aligned (they are optically aligned).

	In Re claim 17, ‘587 teaches wherein the third WDM filter, the fifth WDM filter and the seventh WDM filter are not aligned (they are not vertically aligned on a common axis).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 10 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Denis (U.S. Patent # 7,092,587 B1).

In Re claim 18, ‘587 teaches a method of using a wavelength-division multiplexing (WDM) device, comprising: transmitting from a port (78 or where 78 enters 50) a multiplexed signal comprising a first signal, a second signal, a third signal, and a fourth signal (col. 5, lines 5 – 31); intersecting the multiplexed signal at a first angle of incidence (AOI) (theta 1) at a first WDM filter (72); passing the first signal through the first WDM filter to a first channel (receiver) so that the multiplexed signal becomes a first remaining multiplexed signal; reflecting the first remaining multiplexed signal from the first WDM filter to a second WDM filter (toward 74); intersecting the first remaining multiplexed signal at a second AOI (theta 1) at the second WDM filter (74); passing the second signal through the second WDM filter to a second channel 
wherein the first WDM filter and the third WDM filter are aligned along a first axis (72 and 52 are on the same axis); wherein the second WDM filter and the fourth WDM filter are aligned along a second axis that is parallel to and offset from the first axis (74 and 67 are on the same axis, fig. 3); and wherein the fourth AOI is different than the third AOI (col. 5, lines 6 – 31).
	‘587 is silent to collimators as claimed. 

	However, using a collimators as claimed ensures optimum optical energy is guided through the device to the device and to each of the receivers.

	In Re claims 2 and 10, ‘587 teaches the device of claim 1 but is silent to wherein the fourth (sixth) AOI is larger than the third (fifth) AOI.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of fig. 3 to propagate the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874